Citation Nr: 1732716	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  07-20 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a left foot condition, to include as secondary to service-connected right ankle tendonitis with limitation of motion.

2. Entitlement to a disability rating in excess of 10 percent for left shoulder myositis prior to February 10, 2011, and in excess of 20 percent as of February 10, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).  In a June 2006 rating decision, the Muskogee, Oklahoma RO denied a claim for an increased rating for myositis of the left shoulder.  In a February 2008 rating decision, the Hartford, Connecticut RO denied a claim for service connection for a left foot condition.

The Veteran testified at a November 2010 Board hearing at the Board's Central Office in Washington, D.C.  A transcript is of record.  The Veterans Law Judge who oversaw the Veteran's November 2010 hearing is no longer employed by the Board; hence, the Veteran was offered a new hearing on the issues, which he declined.

In a May 2012 rating decision, the RO increased the disability rating for the Veteran's service-connected left shoulder from 10 percent to 20 percent disabling, effective February 10, 2011.  As the rating for the left shoulder is less than the maximum available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The matter was previously remanded by the Board in January 2011, March 2013, and June 2015.  It has been returned to the Board for appellate review.


FINDINGS OF FACT

1. The preponderance of the evidence demonstrates that the Veteran's left foot disability is etiologically related to his active duty service.

2. Prior to February 10, 2011, the Veteran's left shoulder disability was manifested by subjective complaints of functional limitations due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use; objective findings include no limitation of range of motion in any plane.

3. As of February 10, 2011, the Veteran's left shoulder disability has been manifested by limitation of motion to midway between side and shoulder level, with ongoing subjective complaints of functional limitations due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left foot disability are met.  38 U.S.C.A. § 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

2. Prior to February 10, 2011, the criteria for a rating in excess of 10 percent for left shoulder myositis were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5021 and 5201.

3. As of February 10, 2011, the criteria for a rating in excess of 20 percent for left shoulder myositis are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5021 and 5201.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duty to notify was satisfied by May 2006 and November 2007 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.    

The Veteran has twice been examined in connection with his claim for an increased evaluation for his left shoulder.  A June 2015 BVA decision found the latter of these, conducted in May 2013, to be inadequate to adjudicate the claim based on the lack of range of motion findings for internal rotation of the shoulder.  The Veteran was twice scheduled for an additional VA shoulder examination, and twice failed to attend without explanation.  When a claimant fails to present for a VA examination or reexamination without good cause, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

The duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000).  In light of the facts of this case, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the Veteran's increased rating claim has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Entitlement to service connection for a left foot disability

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Veteran has contended that he injured the left foot during a military training exercise in which he was crossing a ravine on a rope, and due to some accident in the course of this exercise he slipped and collided with other servicemen performing the same exercise.  Service treatment records (STRs) do not disclose any such injury, but do reflect complaints of bilateral foot pain, not attributed to a particular accident.  Despite this, the Veteran's own credible assertions of the event alleged must be duly taken into account in determining the etiology of claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Although, as noted above, the Veteran's service treatment records are silent as to the specific injury claimed, they do reflect complaints of bilateral foot pain.  Moreover, VA treatment records from May 2007 note a ten year history of left foot pain, and reflect a diagnosis of tendonitis of the left foot.  An entry in the Veteran's treatment notes from this period reads, "[p]ain began while in service after trauma from descending rope from helicopter," adding that diagnostic imaging indicates the Veteran's foot disability "appears to be from degenerative joint disease secondary to repetitive trauma from...service."  

The Board acknowledges that the record contains a negative nexus opinion furnished by a VA examiner with whom the Veteran met in May 2013.  That examiner concluded the Veteran's foot disability was unrelated to service, based on the lack of "subjective complaints of any left foot disability at present," adding "[f]indings noted on x-ray are incidental and not causing any symptoms at present."  The Board finds this rationale unconvincing, particularly in light of its failure to address the Veteran's complaints of severe foot-related symptoms during the current appeal period, and his diagnosis of degenerative joint disease.  Moreover, the opinion does not specify whether the Veteran had a current diagnosis.  

The Board finds more probative the aforementioned treating provider's assessment of the provenance of the Veteran's left foot symptoms, as well as the Veteran's own consistent and credible assertions concerning his foot pain and its onset in service.  The Board also gives weight to the lay assertions of AG, the Veteran's friend, whose August 2008 lay statement explains the Veteran's left foot symptoms are longstanding and have been present on a continuous basis since separation.  

In view of the totality of the evidence, including the May 2007 treating provider assessment, the Veteran's credible assertions of continuity of symptomatology, and the credible lay assertions of AG, the Board finds that the Veteran's left foot disability is causally related to his active service.  As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to a rating in excess of 10 percent for left shoulder myositis prior to February 10, 2011, and in excess of 20 percent since February 10, 2011

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  A veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

The Veteran is currently service-connected under DC 5021-5201 for myositis of the left shoulder with a rating of 10 percent prior to February 10, 2011, and 20 percent as of that date, based on limitation of motion and associated functional limitations.  

The diagnostic codes applicable to a rating of the shoulder are between DCs 5200-5203.  Ratings vary depending on whether the impairment is to the major or minor arm.  In this case, the Veteran is right hand dominant, so only the ratings for impairments to the "minor" arm are applicable and will be set forth below.  Normal shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under DC 5200 for ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece), a 20 percent rating is assigned when the ankylosis is favorable with abduction to 60 degrees such that a person can reach his mouth and head, a 30 percent rating is assigned the arm when the ankylosis is considered to be intermediate that is between favorable and unfavorable, a 40 percent rating is assigned when the ankylosis is considered to be unfavorable, such that abduction is limited to 25 degrees from the side.  

Under DC 5201 for limitation of motion of the minor arm, a 20 percent rating is assigned when the range of motion is limited to shoulder level, or when the maximum range of motion is limited to midway between side and shoulder level, and a 30 percent rating is assigned when range of motion of the arm is limited to 25 degrees from the side.

Under DC 5202 for other impairment of the humerus, when there is malunion of the humerus, a 20 percent rating is assigned with moderate deformity or marked deformity.  A 20 percent rating is also assigned when there is recurrent dislocation of the humerus at the scapulohumeral joint, with either infrequent episodes, and guarding of movement only at shoulder level, or with frequent episodes and guarding of all arm movements.  A 40 percent rating is assigned when there is fibrous union of the arm; a 50 percent rating is assigned when there is nonunion of (false flail joint) the humerus in the arm; and a 70 percent rating is assigned when there is loss of head of (flail shoulder) the humerus in the arm.

Under DC 5203 for impairment of the clavicle or scapula, a 10 percent rating is assigned for malunion or for nonunion without loose movement.  When there is nonunion with loose movement, a 20 percent rating is assigned.  A 20 percent rating is also assigned when there is dislocation of the clavicle or scapula.

The Board also notes that degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In determining the actual degree of disability with respect to the Veteran's left shoulder disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the impairment than his lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a lay person.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  

As discussed above, the Veteran failed to attend scheduled VA shoulder examinations in September 2015 and March 2016, without showing good cause.  As such, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  

A VA examination of the Veteran's left shoulder, conducted in May 2006 pursuant to his claim for service connection, showed essentially normal shoulder range of motion, with joint function additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Accordingly, the Veteran was assigned a 10 percent rating based on the aforementioned Deluca factors.

A second VA examination was conducted in February 2011, with range of motion testing showing external rotation to 35 degrees, and active elevation to 120 degrees "with only mild apparent discomfort."  The Veteran also demonstrated internal rotation to 40 degrees, flexion to 90 degrees with mild discomfort.  Further, the examiner noted that "[n]o fatigue or loss of coordination was noted during the examination of the left shoulder."  Based on the results of this examination, the RO increased the Veteran's disability rating 20 percent effective February 10, 2011.  

A third VA examination was conducted in March 2013.  That examiner noted the Veteran reported daily pain at an intensity of only 1-2/10, but with worsening symptoms during flare-ups.  However, the Veteran denied use of any pain-relieving medications.  Range of motion testing revealed flexion to 140 degrees, with pain at 135 degrees, and abduction to 140 degrees, with pain at 135 degrees.  The Veteran did not lose function or range of motion with repetitive use, and, as noted above, internal rotation was not tested.  

In reviewing these results, the Board finds that a rating higher than 20 percent is not warranted from February 10, 2011.  Prior to February 2011, the Veteran did not demonstrate compensable limitation of motion, and is compensated for painful motion causing functional loss.  Given that his range of motion is not demonstrated to be greater than shoulder level, and compensation is being provided for his functional complaints of pain and loss of motion during flare-ups for this period, the Board finds that a higher rating is not warranted.  

As for the period beginning on February 10, 2011, the criteria of Diagnostic Code 5201 provide that a 20 percent rating is appropriate where motion of the minor arm is limited to midway between the side and shoulder level, or approximately 45 degrees or forward flexion or abduction.  In this case, testing confirms the Veteran is incapable of 90 percent of forward flexion or abduction without pain.  The record also reflects ongoing complaints of pain, weakness, and fatigability with use.  However, even when considering functional loss due to the factors set forth in 38 C.F.R. §§ 4.40 and 4.45, his loss of motion is not more closely approximated by the 30 percent criteria, which requires limitation of motion of the minor arm to 25 degrees from the side.  

The record does not reflect significant recent treatment sought or received for the left shoulder, and the Veteran has consistently related to examining providers that he treats his symptoms with over-the-counter pain medications.  Moreover, at his May 2013 VA examination, the Veteran reported daily pain levels of only 1-2 out of 10 in intensity, with debilitating symptoms limited to flare-ups.  Further, while he stated he is beset by limitation to shoulder range of motion during flare-ups, the Veteran stated only that he was unable to reach overhead during those periods.  For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted for any portion of the appeal period.  

The Board also finds application of another code unwarranted.  There is no evidence of loss, malunion, or fibrous union of the humerus, nor of ankylosis of the shoulder joint.  As such, a higher rating would be unavailable under another DC applicable to the shoulder.

In sum, while the evidence predating the February 2011 VA examination does not reveal a compensable limitation of motion, the Veteran having been compensated for painful motion during that period, testing conducted at that examination shows worsening symptoms and loss of range of motion.  Hence, the Board finds that entitlement to an evaluation in excess of 10 percent for the Veteran's left shoulder disability is not warranted prior to February 10, 2011.  From February 10, 2011, a 20 percent rating is appropriate.


ORDER

Entitlement to service connection for a left foot disability is granted.

Prior to February 10, 2011, entitlement to an evaluation in excess of 10 percent is denied.

As of February 10, 2011, entitlement to an increased evaluation in excess of 20 percent is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


